Citation Nr: 1118813	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bronchiectasis, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Board remanded the case to the RO in August 2010 so that the Veteran could be scheduled for a video conference before a member of the Board.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011; the hearing transcript has been associated with the claims file.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran has submitted a VA pulmonary note and a letter from a VA physician's assistant in support of his claim.  Thus, it appears that the Veteran is currently receiving VA treatment for his claimed bronchiectasis.  The RO should obtain any outstanding VA medical records as they pertain to his pulmonary disability and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran asserts that his current bronchiectasis is due to his exposure to Agent Orange.  In this regard, the RO has stated that the Veteran's service personnel records indicate that he served in the Republic of Vietnam during the Vietnam Era from October 1967 to November 1968.  See July 2006 rating decision.  Thus, he is presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

In this regard, current VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Bronchiectasis is not listed among these enumerated diseases.

VA, under the authority of the Agent Orange Act of 1991, has also determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for disorders which are not enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).

The Veteran claims that he has bronchiectasis due to exposure to Agent Orange in service.  As noted, bronchiectasis is not included in the enumerated diseases presumed to be associated with exposure to an herbicide agent; however, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran has not been afforded a VA examination to address his claimed bronchiectasis.  The Veteran reported during his Board hearing that he was drenched with an herbicide agent in service in November 1968.  He reported that he took it in his nostrils and swallowed part of it.  The Veteran reported that the onset of shortness of breath was in 1969.  He reported that he had these symptoms when treated for endocarditis in 1969 and for pericarditis later in 1969.  In support, the Veteran submitted private treatment reports dated in 1969 indicating a diagnosis of severe pylorospasm and possible pericarditis.  He reported that he had recurrent shortness of breath since that time and reported having an increase in breathing problems in 2006.  

Medical evidence of record indicates that the Veteran is a non-smoker, that he has some history of asbestos exposure, and that he related a history of Swyer James Syndrome.  An October 2010 VA pulmonary note identifies several risk factors for bronchiectasis including childhood viral infections, secondary damage following other parenchymal disease like COPD, aspiration and acid reflux, immunoglobulin deficiencies, alpha 1 antitrypsin deficiency, and CFTR gene mutations.  A letter from a VA physician's assistant essentially indicated that the Veteran's exposure to Agent Orange should be taken into consideration, and that he would defer to the Veteran's  pulmonologist for further input.  

In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA pulmonary examination is necessary to determine if the Veteran's bronchiectasis is related to exposure to an herbicide agent in service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records of the Veteran from the Iowa City VA Medical Center which pertain to a pulmonary disability, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA pulmonary examination to determine if bronchiectasis is etiologically related to exposure to an herbicide agent in service or otherwise related to the Veteran's service.  The claims folder must be made available to the examiner along with a copy of this remand for review prior the examination.  The examiner should review the entire claims folder, to include a March 2011 Board hearing transcript; private treatment reports dated in 1969; current VA and private treatment reports indicating a possible history of asbestos exposure and Swyer James Syndrome; and an October 2010 VA pulmonary note which identifies several risk factors for bronchiectasis.  

The examiner should state, based on the available evidence, whether it is at least as likely as not that bronchiectasis is etiologically related to the Veteran's exposure to herbicides in service or otherwise related to the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record and to sound medical and scientific principles.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


